Mr. Thomas W. Brown, Administrator     OPiniOn   140. 6   884
Texas Board of Private Detectives,
  Private Investigators, Private       RC?: Construction of Article
  Patrolmen, Private Guards and             4413 (29bb1, V.C.S.
  Managers                                  with reqard to denial
509 Sam Houston State Office Bldq.          of license to a person
Austin, Texas 78701                         convicted of a felony.
Dear Mr. Brown:
          In your recent letter you have referred to Artic',le
4413 (29bb),,Vernon's Civil Statutes, specifically to Sections
3(a) and 18 o,fthat statute, and reque~stedour opinion as to
whether your Board can deny a license to an applicant on the
ground that he or she is a convicted felon reqardles,sof the
date of the conviction,
          Section 18 provides, in part, as follows:
          "After a hearing the board may deny a license
     unless the applicant makes a sh,awinqsatisfactory
     to the board that the applicant, if an individual,,
     has not, or if the applicant is a person other than
     an individual, tha:t its manager and each of its of-
     ficers, directors, and partners,have not
          'I (11,. . .
          ” (2)   ., .   .

          U (3~)committed,any act resultlnq in conviction
     of a felony or a crime 'involvingmoral turpitude;"
          We are of the ooinian that this provIsion of the
statute makes discretionary with the Doard the question of
whether a license will be denied because af conviction of a
felony. The applicable rule of sratutory construction is
stated in 53 Texas Jurisprudence 2d 31-32, Section 16 as follows:




                              -4310-
                                                                 4   .




Mr. Thomas W. Brown, paqe 2                        (M-884)


          II
               .   .   .
                  On the other hand, 'may' ordinarily
     connotes discretion or permission, and it will not
     be treated as a word of command unless there is
     something in the context or subject matter of the
     act to indicate that it was used in that sense.”

          In accord, see Attorney General opinion No. V-753
(1948).
          Section          3(a)   of Article 4413 (29bb) reads, in part,
as follows:
          "(a) A person is entitled to applv for             a
     License under this Act who
          "(1) . . .
          "(2) . . .
          "(3) is of good moral character and temperate
     habits, who is not a convicted felon;"
                     --.-.~-                 (Emphasis
     added.)
          Strictly read, Section 3(a) would conflict with Section
18, but we are of the opinion that the later Section 18 controls
and modifies Section 3(a) and is, therefore, the controlling
language with respect to the discretion qiven the Board in the
matter of a felony conviction.
          This interpretation is given Sec,tion3(a) under the
rule of construction stated in 53 Texas Jurisprudence Zd,
Statutes, Section 160, pase 231, as follows:
          "Each Dart of the statute is to be considered
     in connection with every other part and with the
     entire enactcent, in order to produce a harmonious
     whole and to reach the true lenislative intent.
     . . . It follows that a nrovision will not be
     given a meaning out of harmonv with other pro-
     visions and inconsistent with the purpose of,the
     act, thouqh it would be susc~eptibleof such con-
     struction if standinq alone."




                                         -4311-
         . . .        ,
                 ..

    .

,


        Mr. Thomas W. Drown,,.paqe3                7 (M-884)



                  No reason exists for including in Section 18 a pro-
        vision that the Board mav refuse a license because~of a felony
        conviction if the LeqiGture   had intended to,completely bar
        such person at the application stage. Such inclusion would be
        futile. Section 3(a) of the statute does not have any application
        to those persons whose felony convictions have been pardoned,
        since the operation and effect of a full pardon is to remove all
        penal consequences and legal disabilities incident to the con-
        viction. 44 Tex. Juris. 2d 13, Pardons, Reprieve, etc., Sec. 12,
        and cases there cited. We hold that the Board may, in its
        discretion under Section 18, grant a license to a,,convicted
        felon who has not received a full pardon.
                  Your letter in effect inquires whether the Board may
        consider the time elapsed since a felonv conviction. We are of
        the opinion that the Board may consider this fact, along with
        the letters required of the police department and shoriff',s
        department under Section 34, and that the Board mav weigh all
        the relevant facts called for under the statute in exercising
        its discretionary powers.                        ,,

                  Having considered the elapsed time and all~other
        relevant facts, it is within the legal power of ,the,Board,to
        grant or deny the license.
                                   SUMMARY
                      Article 4413 (29bb), Vernon's Civil Statutes,
                 makes discretionary with the Board of Private
                 Detectives, Private Investigators, Private Patrol-
                 men, Private Guards and Managers, the decision as
                 to whether a license as a private detective, private
                 investigator, private patrolman, or private guard
                 will be denied because of conviction of a felony,
                 and the Board may consider the lapse of time since
                 a conviction alonq with all other matters required
                 or authorized by the statute.
                                               .,./
                                          Vef$~trulp yours,




                                          -4312-
Mr. Thomas W. Brown, page 4            (M-884)




Prepared by James S. Swearingen
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Larry Craddock
J. C. Davis
Malcom Smith
Scott Garrison
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                              -4313-